Case 1:19-cv-03224 Document 1-1 Filed 10/25/19 Page 1 of 5




              EXHIBIT A
Case 1:19-cv-03224 Document 1-1 Filed 10/25/19 Page 2 of 5
    Case 1:19-cv-03224 Document 1-1 Filed 10/25/19 Page 3 of 5


Nicolas A. Mitchell
Senior Investigative Counsel
House Permanent Select Committee on Intelligence




                                                                 Ex. A at 2
Case 1:19-cv-03224 Document 1-1 Filed 10/25/19 Page 4 of 5




                                                             Ex. A at 3
Case 1:19-cv-03224 Document 1-1 Filed 10/25/19 Page 5 of 5




                                                             Ex. A at 4
